Citation Nr: 1310749	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to environmental hazards.

2.  Entitlement an initial evaluation in excess of 30 percent disabling for the period prior to January 24, 2008, in excess of 50 percent disabling for the period beginning January 24, 2008, to prior to May 5, 2009, and in excess of 70 percent disabling for the period beginning May 5, 2009, for posttraumatic stress disorder (PTSD) with amnestic disorder.

3.  Entitlement to an initial evaluation in excess of 20 percent disabling for low back strain.

4.  Entitlement to an initial evaluation in excess of 10 percent disabling, to include whether the reduction from 20 percent disabling to 10 percent disabling was proper, for right knee strain.

5.  Entitlement to an initial evaluation in excess of 10 percent disabling for left knee strain.

6.  Entitlement to an initial evaluation in excess of 10 percent disabling for tinnitus.

7.  Entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the right lower extremity.

8.  Entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the left lower extremity.

9.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

10.  Entitlement to an effective date prior to December 5, 2007, for the grant of service connection for traumatic brain injury with migraine cephalgia.

11.  Entitlement to an initial evaluation in excess of 10 percent disabling for traumatic brain injury with migraine cephalgia.

12.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to May 1992 and from December 2004 to June 2006.  He also had additional service in the National Guard.  The Veteran's decorations include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007, June 2008, and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Board hearing at the RO in Atlanta, Georgia in September 2012.  The transcript of his hearing has been associated with the claims file.

In a RO rating decision, dated in April 2007, the Veteran was granted service connection for PTSD and was assigned an evaluation of 30 percent disabling, effective June 14, 2006.  The Veteran subsequently perfected an appeal regarding the initial evaluation assigned.  In a RO rating decision, dated in June 2008, the Veteran was granted an evaluation of 50 percent disabling for PTSD with amnestic disorder, effective January 24, 2008.  Thereafter, in a RO rating decision, dated in October 2009, the Veteran was granted an evaluation of 70 percent disabling for PTSD with amnestic disorder, effective May 5, 2009.  As the increases in the evaluation for the Veteran's PTSD do not represent an award of the maximum rating available for the condition, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes that as the initial evaluation remains in appellate status the Veteran's claim is more appropriately characterized as a staged rating as indicated above.  See Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that in a RO rating decision dated in October 2009 the Veteran was noted to be in receipt of service connected benefits for bilateral hearing loss.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations).  As such, the issue on appeal has been recharacterized as listed above.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran raised the matter of unemployability during the pendency of his claims for higher evaluations at the hearing before the undersigned Veterans Law Judge.  Accordingly, that issue is properly before the Board and will addressed below.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The Board notes that additional VA treatment records were obtained and associated with the claims file subsequent to the November 2009 Supplemental Statement of the Case (SSOC).  VA regulations provide that upon receipt of additional pertinent evidence after a Statement of the Case (SOC) or the most recent SSOC has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the Veteran and his representative a SSOC.  See 38 C.F.R. § 19.31 (2012).  However, the Board finds that these records are not pertinent to the claims of entitlement an initial evaluation in excess of 30 percent disabling for the period prior to January 24, 2008, and in excess of 50 percent disabling for the period beginning January 24, 2008, to prior to May 5, 2009, for PTSD with amnestic disorder; entitlement to a compensable initial evaluation for bilateral hearing loss; or entitlement to an initial evaluation in excess of 10 percent disabling for tinnitus, as the period on appeal decided below in regard to PTSD predates the newly associated treatment records and the treatment records do not discuss the Veteran's hearing loss or tinnitus disabilities.  Therefore, the Board finds that it may proceed with adjudication of these issues.

The issues of entitlement an initial evaluation in excess of 70 percent disabling, for the period beginning May 5, 2009, for PTSD with amnestic disorder; entitlement to an initial evaluation in excess of 20 percent disabling for low back strain; entitlement to an initial evaluation in excess of 20 percent disabling for right knee strain; entitlement to an initial evaluation in excess of 10 percent disabling for left knee strain; entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the right lower extremity; entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the left lower extremity; entitlement to an effective date prior to December 5, 2007, for the grant of service connection for traumatic brain injury with migraine cephalgia; entitlement to an initial evaluation in excess of 10 percent disabling for traumatic brain injury with migraine cephalgia; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's vitiligo is a result of his active duty military service. 

2.  The correct facts, as they were known in April 2007 were accurately reported, and the statutory or regulatory provisions extant at the time, were correctly applied in regard to the Veteran's right knee strain..

3.  There was a tenable evidentiary basis to support the RO's April 2007 determination in regard to the evaluation of the Veteran's right knee strain.

4.  During the entire period prior to May 5, 2009, the Veteran's PTSD with amnestic disorder was manifested by sleep disturbances; panic attacks; flattened and/or restricted affect; depressed mood; irritability; isolation; anxiety; difficulty establishing and maintaining effective work and social relationships; memory, concentration, and attention impairment; and flashbacks, productive of no more than moderate occupational and social impairment with reduced reliability and productivity.

5.  The Veteran has current tinnitus affecting both ears, which is service-connected and evaluated as 10 percent disabling.

6.  The results of audiometric tests conducted in September 2006 show that the Veteran had level I hearing in his right ear and level I hearing in his left ear.

7.  The results of audiometric tests conducted in July 2007 show that the Veteran had level I hearing in his right ear and level I hearing in his left ear.

8.  The results of audiometric tests conducted in June 2009 show that the Veteran had level II hearing in his right ear and level I hearing in his left ear.


CONCLUSIONS OF LAW

1.  Vitiligo was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The RO's April 2007 rating decision that granted an evaluation of 20 percent disabling for right knee strain was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1155, 5109A, 7104 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5260 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995); Bustos v. West, 179 F.3d 1378 (Fed. Cir.1999); Hines v. Principi, 18 Vet. App. 227 (2004); Russell v. Principi, 3 Vet. App. 310 (1992).

3.  The criteria for entitlement to an initial evaluation of 50 percent, and no higher, for PTSD with amnestic disorder, for the period prior to January 24, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2012).

4.  The criteria for entitlement to an initial evaluation of in excess of 50 percent disabling for PTSD with amnestic disorder, for the period prior to May 5, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2012).

5.  There is no basis for the assignment of more than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2012).

6.  The criteria for assignment of a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, in regard to the claims of entitlement to a higher initial evaluation for PTSD with amnestic disorder, entitlement to an initial evaluation in excess of 10 percent disabling for tinnitus, and entitlement to a compensable initial evaluation for bilateral hearing loss, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded relevant VA medical examinations in September 2006, July 2007, April 2008, May 2009, June 2009, and July 2009.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's PTSD, bilateral hearing loss, and tinnitus were more severe than evaluated.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran "[i]s there anything else I've missed or anything you want to get on the record or anything you gentlemen want to tell me?"  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In regard to the Veteran's claim of entitlement to service connection for a skin disorder, as the Board is granting this claim below, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a skin disorder, to include as due to exposure to environmental hazards.  Service treatment records reveal that the Veteran was noted to have a nodule on the upper chin and abnormal skin in a September 2004 pre-deployment examination.  In January 2005 the Veteran did not report any skin problems on a Smallpox Vaccination Initial Note.

Post service in August 2006 the Veteran indicated that he was very prone to sunburn and sun related skin conditions.  He stated that while in Iraq he had sunburn, rashes, and skin problems that were never diagnosed or treated.  He reported loss of pigment in areas that were exposed to the intense heat and sun while serving in Iraq.  He indicated that he was constantly in and around possibly contaminated areas and may have been exposed to unknown chemical agents.  He reported that he was exposed to contaminated waters in canals and human waste in the streets numerous times.  The Veteran stated that he had a cyst removed from the back of his neck years prior that had begun to bother him again.  

In September 2006 the Veteran was afforded a medical examination.  In regard to the Veteran's reported skin disorder, the Veteran indicated that the condition existed since March 2005.  Due to his skin condition he had itching, shedding, crusting and lose of pigmentation on the backs of the hands and elbows.  The Veteran was noted to have red dots on the upper extremities, blisters.  The symptoms described occurred constantly.  The skin disease involved areas that are exposed to the sun, including the hands.  It was noted that over the prior 12 months the Veteran had not received any treatment for the skin condition and there was no functional impairment resulting from the condition.

Physical examination revealed no scar.  There were small petechiae on the forearms and hypopigmentation around the elbows and back of the hands.  The skin condition located on the forearms, elbows, hands had the characteristics of hypopigmentation of less than six square inches.  There was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hyperpigmentation, abnormal texture and limitation of motion.  The skin lesion coverage of the exposed area was less than one percent.  The skin lesion coverage relative to the whole body was less than one percent.  The skin lesions were not associated with any systemic disease.  The skin lesions did not manifest in connection with a nervous condition.  The examiner diagnosed the Veteran with hypopigmentation.  A subsequent addendum revealed a diagnosis of vitiligo.

In May 2007 the Veteran reported that vitiligo was not the only skin condition that he had.  He reported that he was treated in service for his skin condition.  He stated that he had blisters and cancer like places that come up on his hands and arms and that his skin was extremely dry and scales after he takes a shower.  He reported that he believed the skin problems to be associated with the biting flies in Iraq and that the condition was called lieshmaniasis.  

The Veteran submitted articles regarding lieshmaniasis and Iraqi Freedom Veterans.

In July 2007 the Veteran was afforded a medical examination.  The Veteran was noted to be clear of rashes and lesions.  There were no scars present.  The Veteran was not diagnosed with any skin disorder.

In an unrelated medical examination report dated in April 2008 the Veteran was noted to have no scars or evidence of neurologic breakdown.

In June 2008 the Veteran was noted to have a two millimeter peduculated papule on the left axilla with crusted blood and six flat verrucous papules on the dorsum of the right hand.  

In July 2009 the Veteran was noted to have verrucca vulgaris (VV) of the right index finger, liquid nitrogen times one.  He had angioma, improved status post liquid nitrogen, no pruritus now.  There was pruritus of the scalp ant the Veteran was prescribed sal/sulphur shampoo, synalar and was to return to clinic in four to six months.  

In October 2011 the Veteran was noted to have rash, lesions, and ulceration.  

At a hearing before the undersigned Veterans Law Judge in September 2012 the Veteran reported that his skin problem started in service and that he did not have any skin problems prior to service.  He indicated that whatever he had it is chronic and has stayed with him since service.  He stated that his hands were frozen by dermatology to treat the skin problems.  He first noticed the skin problem while serving in Iraq and has had the problem ever since.  He received ongoing treatment for his skin problem and indicated that if anything shows up he returns for treatment and it is frozen.  The Veteran indicated that he treated himself in service with anti-itch or antibiotics.  

The Board finds that entitlement to service connection for vitiglio is warranted.  The Board notes that the Veteran is competent to report that he has had a skin disorder since service and the Board finds the Veteran's reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Post service treatment records reveal that the Veteran was diagnosed with the skin disorder vitiligo.  As the Board finds the Veteran's reports of a skin disorder since service to be credible and as the Veteran has been diagnosed since service with vitiligo, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's vitiligo was incurred in service and, therefore, entitlement to service connection for vitiligo is granted.

III.  Restoration of Initial Rating of Right Knee

The Veteran seeks entitlement to a higher initial evaluation for right knee strain.  The Veteran was initially evaluated as 20 percent disabling for right knee strain, effective June 14, 2006.  Subsequently, in a RO rating decision dated in February 2009, the RO found clear and unmistakable error in the assignment of a 20 percent evaluation for right knee strain and decreased the rating to 10 percent disabling, effective June 14, 2006.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  

The April 2007 RO rating decision that granted entitlement to service connection for right knee strain and assigned an evaluation of 20 percent disabling, effective June 14, 2006, is based upon a September 2006 VA medical examination.  The RO rating decision correctly indicated that the medical examination revealed that the Veteran stated that he had trouble standing up if he did not have something to help pull himself up.  He stated his joints get stiff and that he has difficulty moving.  He reported give way and locking if he stayed in the same position for a long period of time.  The pain was elicited by physical activity and was not relieved by any type of treatment.  He stated his pain varied from aching, stiffness, sharp to oppressing pain.  He stated this condition does not cause incapacitation.  He currently took medication as treatment.  He did not use any prosthetics.  He stated that he could not stand more than 20 or 30 minutes without taking a break.  He also stated he had difficulty sleeping due to pain, and difficulty doing his job due to pain.  Examination of the knees showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  The range of motion showed flexion at 140 out of 140 degrees with pain at 20 degrees in the right knee.  Extension was 0 degrees, bilaterally.  His knee was noted to be additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination.  Pain was the major functional impact was additionally limited by 0 degrees.  X-rays were normal.  The examiner diagnosed bilateral knee strain. 

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  Flexion limited to 30 degrees warrants a 20 percent rating.  Id.  Flexion limited to 15 degrees warrants a 30 percent rating.  Id.

As the RO noted in April 2007 when it established service connection for right knee strain and assigned an evaluation of 20 percent disabling, the grant was based upon this examination evidence and upon Veteran's pain with motion.  As there was a tenable basis for RO's determination to award an evaluation of 20 percent disabling based upon the range of pain free motion, the RO rating decision regarding the evaluation of the Veteran's right knee strain was not clearly and unmistakably erroneous and the evaluation is restored.  Bustos; Hines. 

IV.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



A.  PTSD

The Veteran seeks entitlement an initial evaluation in excess of 30 percent disabling for the period prior to January 24, 2008, in excess of 50 percent disabling for the period beginning January 24, 2008, to prior to May 5, 2009, and in excess of 70 percent disabling for the period beginning May 5, 2009, for PTSD with amnestic disorder.

The Veteran is evaluated pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411.  Evaluations of mental health disorders, such as the Veteran's service-connected PTSD, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The rating criteria are as follows: 

A rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.  

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). 

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). 

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 .

The Veteran was afforded a medical examination in September 2006.  It was noted that mental symptoms began in 2005.  He had trouble sleeping for one year.  The sleeping problems consisted of not being able to sleep for long periods of time.  He was noted to have symptoms of being constantly on edge, cannot sleep, fighting, nightmares, yelling at others, nervousness in crowds, short term memory loss, and headaches.  These symptoms were noted to occur constantly and made it hard to work and made him stay away from crowds.

The Veteran was noted to not be receiving any treatment for his psychiatric condition and to not have received psychotherapy within the prior year.  He had not been admitted to a hospital for psychiatric reasons and had not been required to make any emergency room visits for his psychiatric problem. 

The Veteran was noted to not have had any legal problems since leaving military service.  He had not had any significant medical problems since leaving service and there was no history of a post-military traumatic event.  He was noted to be self employed. 

The Veteran's relationship with his father and mother were good and his brother was noted to be his best friend.  The Veteran was noted to be married and it was described as a very good relationship.  He had children and he described his relationship with them as very good.  He reported that since he developed his mental condition there have been major changes in his daily activities, including that it was hard to work with others.  There had been some major social function changes since he developed his mental condition, for example staying away from crowds and not being able to work with others.  

The traumatic event was noted to be re-experienced with a persistent, recurrent recollection of the event.  The recollections were a constant seeing of the people's faces who he confronted in the war.  There was a persistent, recurrent, distressing dream of the event.  The distressing dream involve dreaming about people who he fought.  There was a persistent, physiological reactivity to cues that symbolize an aspect of the event.  The physiological reactivity involved the Veteran falling to the floor whenever he heard a loud noise.  He avoided stimuli associated with the trauma.  There were persistent efforts to avoid activities, places or people that arouse recollections of the event.  The efforts involved the Veteran not watching the news.  There was a persistent feeling of detachment or estrangement from others.  The feeling of detachment involved not wanting to be around crowds or large groups of people.  Due to the traumatic event, he had symptoms of increased arousal, including persistent difficulty falling or staying asleep and persistent irritability or outbursts of anger. 

Mental status examination revealed orientation within normal limits, appropriate appearance and hygiene, and affect and mood abnormal with depressed mood which occurred as often as once a week with episodes lasting for three hours.  He was withdrawn and irritable.  Communication, speech, and concentration were within normal limits.  He did not have panic attacks and there was no suspiciousness or delusional history present.  At the time of the examination there was no delusion or hallucination observed.  There were no obsessional rituals.  Thought processes were appropriate and judgment was not impaired.  Abstract thinking was normal.  There was no suicidal or homicidal ideation.

After examination the Veteran was diagnosed with PTSD and was assigned a GAF score of 70.

The examiner noted that the Veteran was mentally capable of managing benefit payments in his own best interest.  The examiner stated that the Veteran did not have difficulty performing activities of daily living and that the best description of the claimant's current psychiatric impairment is psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity.  This was noted to be supported by the symptoms of flattened affect, difficulty in establishing and maintaining effective work and social relationships, and depressed mood.  He had difficulty understanding simple commands because he had trouble understanding others rules.  He appeared to pose no threat of persistent danger or injury to self or others. 

In a note from a VA psychologist dated in November 2007 the Veteran was noted to continue to suffer with PTSD symptoms that are chronic and severe.  He had flashbacks and panic attacks from time to time.  He frequently had intrusive memories and nightmares about horrific events he survived.  He is constantly on edge and hyperaroused.  He avoided many aspects of daily life because of intense fear and dread.  

In January 2008 the Veteran reported increased irritability, mood lability, and impulsivity for three weeks since a switch to duloxetine that was worse for the prior week after increase in duloxetine.  The Veteran was noted to have had problems with other medications due to side effects.  The Veteran indicated that he was sleeping okay but had poor appetite.  Mental status examination revealed the Veteran to be alert, oriented, calm, and cooperative with the interview.  He appeared his stated age and was appropriately dressed in casual attire.  He had good eye contact and no abnormal behavior or involuntary motor activity.  Speech was slow and spontaneous with normal rhythm and tone.  He had an irritable mood and expressive affect.  Thought processes were linear and there was appropriate thought content.  He denied audio and visual hallucinations as well as suicidal and homicidal ideation and paranoia.  His cognition was intact.  Insight and judgment were good.  The Veteran was assessed with increase in irritability most likely due to duloxetine.  The Veteran had been taken off effexor for three weeks.  Diagnosed with PTSD and TBI and assigned a GAF score of 50.  

In February 2008 the Veteran was noted to have increased nightmares.  He was noted to get to sleep within an hour of taking medication and to have had less acute anxiety.  Mental status examination revealed the Veteran to be alert, oriented, calm, and cooperative with interview.  He appeared his stated age and was appropriately dressed in casual attire.  He had good eye contact and there was no abnormal behavior or involuntary motor activity.  He had slow, spontaneous speech with normal rhythm and tone.  His mood was dysphoric with expressive affect.  He had linear thought processes and appropriate thought content.  He denied audio and visual hallucinations as well as suicidal and homicidal ideation and paranoia.  His cognition was intact and insight and judgment were good.  The Veteran was assessed with increase in irritability most likely due to duloxetine.  The Veteran had been taken off effexor for three weeks.  Diagnosed with PTSD and TBI and assigned a GAF score of 50.  

In another treatment note dated in February 2008 the Veteran was noted to be appropriately dressed with sufficient attention and concentration. His memory was intact by his report and he was oriented to person, place, time, and situation.  The Veteran was cooperative and open, and speech was clear and coherent.  His mood was dysphoric, affect was restricted, thought processes were relevant, and thought content was relevant.  The Veteran's judgment was within normal limits, insight was good.  There was neither suicidal or homicidal ideation reported. 

In March 2008 the Veteran reported that he was doing better.  He described sleep as "fair."  He continued to have nightmares but less frequently and less disturbing.  Believed he may be slightly less hypervigilent and reported being less irritable and easy to anger.  He was concerned about financial stressors and was delaying his back surgery until he felt this issues were less dire.  He was attempting to make fewer trips to the VA because of gas prices and tried to schedule multiple appointments when he comes.  The Veteran expressed concern about his young son seeing him angry and stated that he was working hard to eliminate angry or irritable displays in his presence.

He was casually dressed, well groomed, friendly and cooperative, and spoke with normal rate, rhythm, volume.  He had unremarkable psychomotor behavior.  His mood was worried and affect was brighter than recent visits.  The Veteran's sleep was fair and his appetite within normal limits.  He denied problems with memory for past events.  The Veteran had an impaired short term working memory and concentration and attention were impaired.  Thought process was logical, linear, and goal directed.  He denied paranoia and delusions and denied audio, visual, tactile, and olfactory (A/V/T/O) hallucinations.  The Veteran denied suicidal and homicidal ideation and plan.  Insight was good, judgment was good, impulse control was good, and cognition was well oriented.  

The Veteran was afforded a medical examination in April 2008.  Upon mental status examination the Veteran was found to be a reliable historian.  Orientation was abnormal to time as the Veteran could not recall the date.  His appearance and hygiene were appropriate.  Behavior was appropriate.  Affect and mood were normal.  Communication was within normal limits.  There was abnormal speech that occurred persistently.  The Veteran's speech was noted to be slow.  However, his speech was not circumstantial, circumlocutory, stereotypical, illogical, obscure, or pressured.  The Veteran spoke slowly and deliberately.  He showed difficulty understanding complex commands.  The Veteran had trouble performing serial sevens.  Panic attacks were absent.  There were signs of suspiciousness.  He reported always scanning his environment and that he cannot sit in the middle of a restaurant.  There was no delusional or hallucination history present and at the time of the examination there was no delusion or hallucination observed.  Obsessional rituals were absent.  Thought processes were grossly impaired as the Veteran had delayed and slow cognitive processing time.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired in a mild degree of forgetting names, directions, and recent events.  The Veteran could not recall three out of the four 4 objects from before.  The claimant forgets to take the right tools to work.  Suicidal and homicidal ideation were absent.  

The Veteran was diagnosed with amnestic disorder due to trauma and it was noted that the Veteran's mental disorders could be delineated from each other.  The Veteran was assigned a GAF score of 65, which was noted to represent mild to moderate symptoms of poor concentration, falling behind in work, and insomnia.  

The examiner noted that the Veteran had problems at work remembering tasks and tools.  He was mentally capable of managing benefit payments in his own best interest.  The claimant appreciated the value of money.  The examiner stated that mentally the Veteran occasionally had some interference in performing activities of daily living because the claimant forgets tasks around the house.  He had difficulty establishing and maintaining effective work/school and social relationships because he had lost one job because of his poor memory.  The examiner stated that the best description of the Veteran's psychiatric impairment was psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  The statement was supported by the symptoms of suspiciousness, chronic sleep impairment and mild memory loss such as forgetting names, directions or recent events.  He had difficulty understanding complex commands because of his poor concentration.  He appeared to pose no threat of persistent danger or injury to self or others. 

In an addendum it was noted that the Veteran reported in a phone conversation that he was a self-employed construction worker, remodeling homes.  He also stated that he has a cattle farm and works at maintaining that.  He has been self-employed since 2002.

In April 2008 the Veteran reported some decrease in irritability and reduced frequency of nightmares.  He continued to awaken twice a night.  He was under increased stress due to decrease in work availability and financial worries.  The Veteran was casually dressed, well groomed, friendly and cooperative, and spoke with normal rate, rhythm, volume.  He had unremarkable psychomotor behavior.  His mood was ok and affect was restricted.  He was able to initiate sleep with medications.  His thought process was logical, linear, and goal directed.  The Veteran denied paranoia and delusions.  He denied A/V/T/O hallucinations.  He denied suicidal and homicidal ideation and plan.  His insight was good, judgment was good, impulse control was good, and cognition was well oriented.  

In May 2008 the Veteran was noted to deny suicidal and homicidal ideation as well as alcohol and illicit drug use.  He was sleeping five to six hours a night, waking several times throughout the night.  He had occasional nightmares.  There was a recent increase in intrusive thoughts, triggered by environmental cues and conversations about the war.  He made efforts to utilize coping techniques when triggered.  He continued to have panic attacks and managed with clonazepam.  The Veteran was alert, oriented, calm, and cooperative with the interview.  He appeared stated age and was appropriately dressed in casual attire.  He made good eye contact and had no abnormal behavior or involuntary motor activity.  He had spontaneous speech, less halting that previous visits.  His mood was dysphoric with a full range of affect.  He had linear thought processes and appropriate thought content.  The Veteran denied audio and visual hallucinations as well as suicidal and homicidal ideation and paranoia.  Cognition was intact and insight and judgment were good.  He was diagnosed with PTSD and TBI and assigned a GAF of 50.  

In June 2008 the Veteran was noted to be casually dressed, well groomed, friendly and cooperative, and to speak with normal rate, rhythm, volume.  Psychomotor behavior was unremarkable.  His mood was anxious and affect was dysphoric.  The Veteran's sleep was improved with medication and his appetite was reported as good but he had lost weight.  His thought process was logical, linear, and goal directed.  He denied paranoia and delusions.  He denied A/V/T/O hallucinations.  The Veteran denied suicidal and homicidal ideation and plan.  His insight and judgment were good and his cognition was well oriented.  

In a statement dated in August 2008 the Veteran reported that he was agitated, restless, and on edge most of the time.  He was very easily started and a danger to anyone he was around if that happened.  He reported suffering from bad headaches, memory loss, and nightmares of being back into the situations that happened in Iraq.  He reported having had several confrontational incidents with members of his family since returning from Iraq.  Felt that he could be a danger to others and even to his own family with his reactions, even in his sleep and without meaning to be.  Still in rapid alert mode in his sleep.  Constantly watching for the enemy.  Went back to work one and a half days after returning home and has been caught several times "in another world" while someone would be talking to him.  

The Board finds that entitlement to an initial evaluation of 50 percent disabling, and no higher, for the period prior to January 24, 2008, for PTSD with amnestic disorder, is warranted, and entitlement to an initial evaluation in excess of 50 percent disabling, for the period beginning January 24, 2008, to prior to May 5, 2009, for PTSD with amnestic disorder, is not warranted.

Prior to May 5, 2009, the Veteran's PTSD with amnestic disorder manifested symptoms of sleep disturbances; panic attacks; flattened and/or restricted affect; depressed mood; irritability; isolation; anxiety; difficulty establishing and maintaining effective work and social relationships; memory, concentration, and attention impairment; and flashbacks.  

The Board acknowledges that in November 2007 the Veteran was noted to continue to suffer with PTSD symptoms that are chronic and severe.  The note indicated that the Veteran suffered from flashbacks and panic attacks from time to time and that he had intrusive memories and nightmares.  In addition, the Board acknowledges that in April 2008 the Veteran was noted to have difficulty with serial sevens, to have a delayed and slow cognitive processing time, and to have a mild degree of memory impairment.  The Board further acknowledges that in May 2008 the Veteran was noted to have panic attacks.  

However, prior to May 5, 2009, the Veteran's PTSD with amnestic disorder did not manifest symptoms of delusions, hallucinations, obsessional rituals, impairment of thought process or judgment, suicidal or homicidal ideation, or abnormal behavior or involuntary motor activity.  The Veteran's speech was not circumstantial, circumlocutory, stereotypical, illogical, obscure, or pressured.  In addition, the Veteran was noted during the period on appeal to have good eye contact, judgment within normal limits to good, and good insight.

During the period prior to May 5, 2009, the Veteran was predominantly assigned GAF scores of 50 representing serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, examiners have described the Veteran's psychiatric disability as producing occupational and social impairment with reduced reliability and productivity and occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.

As such, the Board finds that evidence more nearly approximates an evaluation of 50 percent disabling for the entire period prior to May 5, 2009, as it is more nearly approximate of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Therefore, an evaluation of 50 percent disabling, and no higher, for the period prior to January 24, 2008, for PTSD with amnestic disorder, is granted, and entitlement to an evaluation in excess of 50 percent disabling, for the period beginning January 24, 2008, to prior to May 5, 2009, for PTSD with amnestic disorder, is denied..

The Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD with amnestic disorder manifests symptoms more nearly approximate to an evaluation of 70 percent disabling or higher, for the period prior to May 5, 2009.  As discussed above, the Veteran does not have deficiencies in most areas.  He is married, gets along well with his children and his brother, he has no suicidal ideations, no obsessional rituals, no intermittently illogical, obscure, or irrelevant speech, and no near-continuous panic attacks or depression that affect the ability to function independently.  The Veteran does not neglect his personal hygiene or appearance.  Although there is notation of failing to remember what day it was, the Veteran did not manifest any spatial disorientation.  In addition, the Veteran's predominant GAF score of 50 doses not reveal occupational and social impairment with deficiencies in most areas.  As such, the preponderance of the evidence is against assigning an evaluation of 70 percent disabling, or higher, for the period prior to May 5, 2009.

B.  Tinnitus

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent disabling for tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Note (2) following Diagnostic Code 6260 further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. 

The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation. 

In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Therefore, the Veteran's claim for a disability rating greater than 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2.  As disposition of this appeal is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

C.  Bilateral Hearing Loss

The Veteran seeks entitlement to a compensable initial evaluation for bilateral hearing loss.  The Board notes that the issue of entitlement to a compensable initial evaluation for left ear hearing loss was initially appealed; however, subsequently, in a RO rating decision dated in October 2009, the Veteran was noted to be service-connected for bilateral hearing loss.  Thereafter, the issue of entitlement to a compensable initial evaluation for bilateral hearing loss was adjudicated in a SSOC dated in October 2009.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of hearing impairment also exist for VA purposes when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Then, the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results is the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Service treatment records reveal that in May 2006 the Veteran underwent audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
25
15
15
20
LEFT
30
40
40
45
39

Speech audiometry was performed; however, it is unclear whether the speech audiometry testing was performed using the Maryland CNC test.  Thus, the examination results are inadequate for rating purposes pursuant to 38 C.F.R. § 4.85.

The Veteran underwent another audiological evaluation in May 2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
15
20
25
21
LEFT
30
40
45
35
38

However, an examination for hearing must be conducted by a licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85.  Here although audiometry was completed, there is no report that a controlled speech discrimination test was performed.  As such, the Board finds this May 2006 audiological evaluation to be inadequate for rating purposes.

Later in May 2006 the Veteran underwent another evaluation of the left ear.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
LEFT
30
40
40
45
39

Again, the Board notes that an examination for hearing must be conducted by a licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85.  Here although audiometry of the left ear was completed, there is no report that a controlled speech discrimination test was performed.  As such, the Board finds this May 2006 audiological evaluation to be inadequate for rating purposes.

In September 2006 the Veteran was afforded a medical examination.  The Veteran reported that had a decreased ability to understand words and constant ringing in both ears.  He reported difficulty understanding in the presence of background noise.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
15
20
20
17
LEFT
15
20
40
35
27

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  As such, the Veteran's bilateral hearing disability does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).

Under Table VI, the examination results correspond to category I for the right ear and category I for the left ear.  Pursuant to Table VII, these categories correspond with a noncompensable disability rating.

In July 2007 the Veteran was afforded a medical examination.  The Veteran reported difficulty hearing especially in noisy environments.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
40
45
45
40
LEFT
30
40
45
50
41

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  As such, the Veteran's bilateral hearing disability does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).

Under Table VI, the examination results correspond to category I for the right ear and category I for the left ear.  Pursuant to Table VII, these categories correspond with a noncompensable disability rating.

The Veteran underwent audiological evaluation in February 2008.  However, again, the Board notes that an examination for hearing must be conducted by a licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85.  Here although audiometry was completed, there is no report that a controlled speech discrimination test was performed.  As such, the Board finds this February 2008 audiological evaluation to be inadequate for rating purposes.

In June 2009 the Veteran was afforded a medical examination.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
30
20
25
26
LEFT
30
40
40
40
38

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear.  As such, the Veteran's bilateral hearing disability does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).

Under Table VI, the examination results correspond to category II for the right ear and category I for the left ear.  Pursuant to Table VII, these categories correspond with a noncompensable disability rating.

The Board notes that it has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examinations address the functional and daily life effects of the Veteran's hearing loss disability.  See Martinak, 21 Vet. App. at 455-56 (VA audiology examination must include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities).  That is, the September 2006 and July 2007 examiners indicated that the Veteran reported his complaints as difficulty understanding in the presence of background noise and difficulty hearing especially in noisy environments.  Therefore, during the period on appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed. 

The Board finds that entitlement to a compensable initial evaluation for bilateral hearing loss is not warranted.  As noted above, during the period on appeal, audiometry results do not correspond with a compensable evaluation.  Therefore, entitlement to a compensable initial evaluation for bilateral hearing loss is denied.

D.  Extraschedular Consideration

The Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

The Veteran does not meet the criteria for an evaluation in excess of 50 percent disabling for the period prior to May 5, 2009, for PTSD, a compensable evaluation for bilateral hearing loss, or an evaluation in excess of 10 percent disabling for tinnitus and there are no aspects of these disabilities not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disabilities at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.  


ORDER

Service connection for vitiligo is granted.

Entitlement to an intial evaluation of 20 percent disabling for right knee strain is restored.

Entitlement to an initial evaluation of 50 percent disabling, and no higher, for the period prior to January 24, 2008, for PTSD with amnestic disorder, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of 50 percent disabling, for the period beginning January 24, 2008, to prior to May 5, 2009, for PTSD with amnestic disorder, is denied.

Entitlement to an initial evaluation in excess of 10 percent disabling for tinnitus is denied.

Entitlement to a compensable initial evaluation for left ear hearing loss is denied.




REMAND

The Veteran seeks entitlement an initial evaluation in excess of 70 percent disabling for the period beginning May 5, 2009, for PTSD with amnestic disorder; entitlement to an initial evaluation in excess of 20 percent disabling for low back strain; entitlement to an initial evaluation in excess of 20 percent disabling for right knee strain; entitlement to an initial evaluation in excess of 10 percent disabling for left knee strain; entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the right lower extremity; entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the left lower extremity; entitlement to an effective date prior to December 5, 2007, for the grant of service connection for traumatic brain injury with migraine cephalgia; entitlement to an initial evaluation in excess of 10 percent disabling for traumatic brain injury with migraine cephalgia; and entitlement to a TDIU.

Review of the claims file reveals that the Veteran receives monthly treatment for his PTSD; however, there are no records associated with claims file dated subsequent to 2011.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since 2011.

In this case, the Veteran's back with associated neurological disorders, knee, and psychiatric disorders were most recently examined in May 2009, September 2006, and July 2009, respectively.  The Board notes that data regarding the Veteran's knee disability was also included in a traumatic brain injury examination dated in April 2008 and the Veteran's psychiatric symptoms were discussed in a traumatic brain injury examination dated in February 2011.  The Veteran indicated at his hearing before the undersigned Veterans Law Judge in September 2012 that his back, knee, and psychiatric disabilities had become more severe since the prior examinations, including statements that his psychiatric disability was getting worse with more isolation.  As such, the Board finds that the VA examinations are too remote in time to address the current severity of the Veteran's service-connected low back, right and left knee, and right and left radiculopathy disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In addition, additional treatment records have been associated with the claims file and have been requested to be associated with the claims file since the prior examinations.  As such, the Board must remand the Veterans claims for higher evaluations for his low back, right and left knee, and right and left radiculopathy disabilities to afford the Veteran an opportunity to undergo contemporaneous VA examinations to assess their current nature, extent, and severity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

Furthermore, the Board notes that additional treatment records have been associated with the claims file regarding the Veteran's PTSD with amnestic disorder since the July 2009 psychiatric examination and given the likely outstanding records, the Board finds that after associating his VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA psychiatric examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

In a June 2008 RO rating decision, the Veteran was granted entitlement to service connection for traumatic brain injury with migraine cephalgia and assigned an evaluation of 10 percent disabling, effective December 5, 2007.  In a statement received in August 2008 the Veteran stated: "Let this be official notification and disagreement of all medical conditions and ratings as stated in the VA decisions and ratings dated June 19, 2008 and their effective dates of service connection."  The Board accepts the Veteran's statement as a timely notice of disagreement with the initial evaluation and effective date assigned regarding service connection for traumatic brain injury with migraine cephalgia.  See 38 C.F.R. § 20.201 (2012).  However, to date, the RO has not issued the Veteran a statement of the case with respect to entitlement to an effective date prior to December 5, 2007, for the grant of service connection for traumatic brain injury with migraine cephalgia.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

As the outcome of the Veteran's appeal regarding his claim of entitlement to an effective date prior to December 5, 2007, for the grant of service connection for traumatic brain injury with migraine cephalgia, may impact upon the outcome of the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent disabling for traumatic brain injury with migraine cephalgia, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

In addition, as the outcome of the Veteran's appeals regarding entitlement an initial evaluation in excess of 70 percent disabling for the period beginning May 5, 2009, for PTSD with amnestic disorder; entitlement to an initial evaluation in excess of 20 percent disabling for low back strain; entitlement to an initial evaluation in excess of 10 percent disabling for right knee strain; entitlement to an initial evaluation in excess of 10 percent disabling for left knee strain; entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the right lower extremity; entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the left lower extremity; and entitlement to an initial evaluation in excess of 10 percent disabling for traumatic brain injury with migraine cephalgia, may impact upon the outcome of the Veteran's claim of entitlement to a TDIU, the Board finds these issues to be inextricably intertwined.  See id.

Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to an initial evaluation in excess of 10 percent disabling for traumatic brain injury with migraine cephalgia until the issue of entitlement to an effective date prior to December 5, 2007, for the grant of service connection for traumatic brain injury with migraine cephalgia is resolved, and is unable to review the issue of entitlement to a TDIU until all of the other issues are resolved.  Id.

The Veteran has, in essence, argued at his hearing before the undersigned Veterans Law Judge that he is unemployable due to his service connected disabilities.  In addition, in November 2007 the Veteran was noted to be easily overwhelmed and frustrated in typical work environments.  However, the Veteran has reported that he is minimally self-employed and operates a small farm and examination reports of record do not reveal that the Veteran is unemployable.  As such, the Board finds it necessary to afford the Veteran an examination regarding whether his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, the Board notes that subsequent to the most recent SSOC regarding the Veteran's PTSD, knee, back, and radiculopathy claims, dated in November 2009, additional pertinent treatment records were received and associated with the claims file.  Regulations provide that upon receipt of additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the Veteran and his representative a SSOC.  See 38 C.F.R. § 19.31 (2011).  As such, the Board finds it necessary to remand these issues for the issuance of a SSOC considering the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the case with respect to the appellant's claim seeking entitlement to an effective date prior to December 5, 2007, for the grant of service connection for traumatic brain injury with migraine cephalgia.  The statement of the case must include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal on this issue.

2.  Attempt to obtain all VA medical records pertaining to the Veteran dated since 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded appropriate VA examinations to determine the nature, extent and severity of his PTSD with amnestic disorder, low back strain, right knee strain, left knee strain, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity disabilities.  The claims folder should be made available to and reviewed by the examiners.  All indicated tests must be performed.  The examiners should fully describe the functional effects of the Veteran's disabilities. The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Thereafter, schedule the Veteran for a VA medical examination, if possible by a vocational expert, to determine whether the Veteran's service-connected disabilities render him unemployable.  The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities render him unemployable.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


